NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

ABRAM JEROME JORDAN,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-982
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Chris Helinger,
Judge.

Abram Jerome Jordan, pro se.


PER CURIAM.

             Affirmed. See Betancourt v. State, 804 So. 2d 313 (Fla. 2001); The

Florida Bar Re: Rules of Criminal Procedure (Sentencing Guidelines), 482 So. 2d 311

(Fla. 1985); Wicker v. State, 462 So. 2d 461 (Fla. 1985); Campbell v. State, 884 So. 2d

190 (Fla. 2d DCA 2004); Owens v. State, 626 So. 2d 240 (Fla. 2d DCA 1993);

Knickerbocker v. State, 619 So. 2d 18 (Fla. 1st DCA 1993); Bloodworth v. State, 504

So. 2d 495 (Fla. 1st DCA 1987).



CRENSHAW, MORRIS, and SLEET, JJ., Concur.